Ford, Judge:
This case was originally tried in conjunction with the case of Arthur J. Fritz & Co., Inc. v. United States, 52 Cust. Ct. 61, C.D. 2437.
The merchandise consists of wool rag carpeting, classified as articles in part of fringe under the provisions of paragraph 1529(a) of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, and claimed to be properly subject to classification as floor coverings in chief value of wool under the provisions of paragraph 1117(c) of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802.
The court, sua sponte, severed this case and ordered it placed on the next docket of the court to be held at Seattle, Wash., for the purpose of establishing the component material of chief value. Counsel for the respective parties have stipulated that the merchandise is in chief value of wool. Accordingly, for the reasons set forth in our opinion and based upon the record in the Fritz case, supra, we hold the imported merchandise to be properly subject to duty at the rate of 15 per centum ad valorem under the provisions of paragraph 1117(c) of the Tariff Act of 1930, as modified, supra, as claimed by plaintiff herein.
Judgment will be entered accordingly.